 In the, MatterofPHILLIPSEMrrwYER'and';0aLWORKEItSINTERNATIONAL ^ UNION,CIO,PETITIONER}'CGrldLOCALUNIONNo.,716,INTERNATIONAL BROTHERH1OOD-110F:ELECTRICALWORKERS, INTERVENOR'Decided May. 13, 1949,DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing in thiscasewas held beforeCliffordW. Potter, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearingare freefrom prejudicial error.and are,hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member -panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent employ-ees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a plant-wide unit of all production andmaintenance employees employed by the Employer at kits Pasadena,Texas, ammonium sulfate plant, the only plant involved in this pro-ceeding, excluding all employees engaged in administrative, super-visory, executive, clerical, and plant protection activities.The Em-ployer is in general agreement as to the appropriate unit, but wouldexclude therefrom the testers in the laboratory and the storekeepersin the warehouse.Local Union No. 716, International Brotherhoodof ElectricalWorkers, herein called the Intervenor, seeks a separateunit of all maintenance electricians classified as leadermen, electri-cians first-class, electricians second-class, and electricians' helpers.83 N. L.R. B., No. 92.612 PHILLIPS CHEMICAL COMPANY613The Employer manufactures ammonium sulfate at the Pasadenaplant.The plant is composed' of the operating or production depart-ment, the mechanical and maintenance, department, laboratory, ware-house, and office.The operating department is, in continuous opera-tion 24,hours a day-the other departments are not.The plant wasplaced in operation in 1948.There is no past bargaining history atthe plant.As noted above, the, Employer and,the Petitioner disagree upon theinclusion in the unit of the testers and the warehouse storekeepers.Testers.There are two testers employed in the laboratory.Theymake chemical analyses ,to determine the composition of materials usedin plant production.They obtain some samples themselves, but othersamples are delivered to them in the laboratory.These employees arenot graduate chemists.Most of the testing is,routine, although thetesters sometimes run special tests under supervision.However, theywere experienced testers when they transferred to the present plant.The testers work under the supervision of the plant chief chemist andplant chief process engineer, and are subject to no control or super-vision by any other department.They do no shift work.They areon the same pay schedule as the clerical employees and guards.TheEmployer classifies them as technical employees.The record doesnot disclose the physical location of the laboratory with respect to thatof the other plant operations.In view of the technical nature of their work, the lack of interchangebetween the testers and the employees engaged in production, and thefact that they are primarily under separate supervision, we shallexclude the testers from the production and maintenance unit.,Warehouse storekeepers.The warehouse supplies the maintenanceand production departments, the office, and the laboratory with sup-plies, materials, and tools.The Employer's finished product does notpass through the warehouse.There are three employees in the ware-house.The Employer classifies them as warehouse storekeepers.These employees maintain records of the receipts and disbursement ofmaterials to and from the warehouse, and keep a record of the location,movement, and handling of materials.Their duties entail bothmanual and clerical work.One of the three employees also issuestools, maintains a record of their location, and receipts for their return.These employees are supervised by a foreman who reports directly tothe plant superintendent.They are on the same pay schedule as theoffice employees and guards.Their progression is to either a higher1Matter of U. S. Gypsum Company,79 N. L.R B '869;79 N. L.R B. 536; 72 N. L.R. B 863;Matterof The OhioPower Company,73 NL.R. B. 384. SeeMatter of GreatLakes Pipe Line Company,73 N. L.R. B. 454.844340-50-vol. 83-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical job or to thatof warehouse foreman.The Employer wouldexclude these employees on the ground that theyare clerical employees.We find that the warehouse employees, in performing both manualand clerical duties relating to the handlingof materials,tools, andequipmentused in and necessaryto the Employer's production opera-tions, are in the nature of plant clericals.It is the Board's policy toinclude such plant clericals in a unit with production employees where,as in this,case,their duties and interestsare related.2Accordingly,we'shall include the warehouse` storekeepers in the unit.As noted above, the Intervenorseeks a separateunit ofmaintenanceelectricians.The Employer and the Petitioner would include themaintenance electricians in the unit with the productionand mainte-nance employees.The Employer contends that theelectricians are anintegral part of its mechanical and maintenance department and donot, separately, constitute a sufficiently identifiable group to justify aunit separate from that of the other maintenance employees.The Employer employs three electricians first-classand one elec-tricians'helper.It employsno electrician leadermen nor electricianssecond-class.The electricians are in the mechanical and maintenancedepartment under the supervision of a maintenance and mechanicalsupervisor.The latter is under themaintenanceand mechanical super-intendent who, in turn, is under the plant superintendent.Other em-ployees under the same supervision in the maintenance and mechanicaldepartment include mechanics,carpenters,pipe fitters, instrument men,painters, truck drivers, and helpers.The electricians are presentlyhoused in a separate building from the other maintenance employees.They do no shift work; they perform no work other than electricalwork; and there is no interchange between the electricians and otherdepartments.The record does not disclose the duties of the electriciansin detail but, in general, they maintain the electrical controls and thevarious electrical equipment necessary to the operation of the plant.At least one, and probably two, of the electricians are journeymenelectricians.The electricians are subject to the same rules, regula-tions, and other working conditionsas arethe remaining maintenanceemployees.The maintenance electricians employed by the Employerpossessskills and perform duties similar to those of maintenance electricianswhom we have frequently found to constitute a distinct and homo-geneous group, capable of forminga separatecraft unit for collective2Matter of Rocky Mountain Pipe Line Company,79N. L.R B. 1119.SeeMatter ofThe Clark Thread Company,79 N. L.R. B. 542, and cases therein cited. PHILLIPSCHEMICAL COMPANY615bargaining purposes 3Accordingly, we find that the employees in theelectrical department may constitute a separate unit appropriate forthe purposes of collective bargaining.On the other hand, they mayalso be included in the plant-wide unit.However, we shall make nofinal unit determination at this time, but shall first ascertain the desiresof the employees themselves as expressed in the elections hereinafterdirected.We shall direct separate elections by secret ballot among the follow-ing voting groups of employees of the-Employer at its Pasadena, Texas,plant:(a)All production and maintenance employees, including ware-house storekeepers, but excluding testers, electricians, clerical employ-ees, guards, and all supervisors within the meaning of the Act.(b)All electricians and electricians' helpers, excluding all super-visors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, among theemployees described in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees On strikewho are not entitled to reinstatement, to determine :1.Whether or not the employees in voting group (a) desire to berepresented, for the purposes of collective bargaining, by Oil WorkersInternational Union, CIO.2.Whether the employees in voting group (b) desire to be repre-sented, for the purposes of collective bargaining, by Oil WorkersInternational Union, CIO, or by Local Union No. 716, InternationalBrotherhood of Electrical Workers, or by neither.3Matterof General Tire and Rubber Company,79 N. L. R. B. 580;Matter of HughesTool Company,77 NL R. B 1193;Matter of Lockheed Aircraft Corporation, 77 N. L.R B 507;Matter of Consolidated-Vultee Aircraft Corporation,75 N. L. R. B. 1276;Matter of B. F. Goodrich Chemical Company,75 N. L. R. B. 1142.